 

Exhibit 10.1

 

THIRD AMENDMENT TO

THE LOAN PURCHASE AND

SALE AGREEMENT

 

THIS THIRD AMENDMENT TO THE LOAN PURCHASE AND SALE AGREEMENT entered into on
December 24, 2014 (“Agreement”) by and between 1st Financial Bank USA, a bank
chartered under the laws of South Dakota and having its principal place of
business at 331 Dakota Dunes Boulevard, Dakota Dunes, SD (“1FB” or “Buyer”) and
Shepherd’s Finance, LLC, a Delaware limited liability company and having its
principal place of business at 12627 San Jose Boulevard, Suite 203,
Jacksonville, Florida 32223 (“Shepherd’s” or “Seller”) is made this 12th day of
January, 2016 (“Third Amendment”).

 

WHEREAS, the parties have heretofore executed and delivered the Agreement, as
amended by the First Amendment to the Loan Purchase and Sale Agreement, dated
January 15, 2015 (the “First Amendment”) and the Second Amendment to the Loan
Purchase and Sale Agreement, dated August 6, 2015 (the “Second Amendment”); and

 

WHEREAS, the parties desire to amend the Agreement on the terms and subject to
the conditions set forth herein.

   

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows.

 

1.Defined Terms. Capitalized terms used in this Third Amendment and not defined
herein shall have the meanings set forth in the Agreement

 

2.Modifications.

 

a.The term “Senior Loan Amount” as defined in Section 1.2 of the Agreement is
hereby replaced in its entirety as follows:

 

“Senior Loan Amount” means the amount (expressed in Dollars) of the portion of
an Eligible Loan purchased by Buyer. Unless another amount is set forth in the
Loan Notification, such amount shall be equal to the lowest of (i) fifty-five
percent (55%) of the Seller-approved value of the Property securing the Loan (as
evidenced by an appraisal satisfactory to Buyer in all respects), (ii) Two
Hundred Forty-Nine Thousand Nine Hundred Ninety-Nine and 00/100 Dollars
($249,999.00), and (iii) sixty percent (60%) of the maximum principal amount of
the Eligible Loan after deducting the loan fee.

 

b.Clause (i)(c) on page 2 of Exhibit A to the Agreement is hereby replaced in
its entirety as follows:

 

(c) 60% of loan, less loan fee

 

 

 

 

3.Miscellaneous. As amended by this Third Amendment, the Agreement shall
continue in full force and effect. No variation, modification or amendment to
the Agreement shall be deemed valid or effective unless and until it is signed
by the parties hereto. This Third Amendment may be executed in counterparts,
each of which once so executed shall be deemed to be original and all of which
taken together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

1st Financial Bank USA   Shepherd’s Finance, LLC           By: /s/ Michael
Maxwell   By: /s/ Daniel M. Wallach           Name: Michael Maxwell   Name:
Daniel M. Wallach           Title: SVP   Title: CEO

 

[AMENDMENT NO. 3 TO THE LOAN PURCHASE AND SALE AGREEMENT]

 

 

 